[Cite as State ex rel. Morrison v. Gormley, 2016-Ohio-7512.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO, ex rel.                             :           JUDGES:
JAMES F. MORRISON                                  :
                                                   :           Hon., Sheila G. Farmer P.J.
        Relator                                    :           Hon., Patricia A. Delaney, J.
                                                   :           Hon., John W. Wise, J.
-vs-                                               :
                                                   :
HON. DAVID GORMLEY, Judge                          :           Case No. 15 CAD 11 0093
Delaware County Court of Common                    :
Pleas                                              :
                                                   :
        Respondent                                 :           OPINION



CHARACTER OF PROCEEDING:                                       Writ of Mandamus



JUDGMENT:                                                      Dismissed




DATE OF JUDGMENT:                                              October 26, 2016




APPEARANCES:

For Appellant: Pro Se                                          For Appellee:

James F. Morrison                                              Carol Hamilton O’Brien 0026965
Richland County Correctional Inst.                             Douglas N. Dumolt 0080866
1001 Olivesburg Rd.                                            Assistant Prosecuting Attorney
P.O. Box 8107                                                  Delaware County Prosecutor’s Office
Mansfield, Ohio 44901-8107                                     140 North Sandusky Street
                                                               Delaware, Ohio 43015
Delaware County, Case No. 15-93                                                          2

Delaney, J.

      {¶1}    Relator James Morrison has filed a Complaint for writ of mandamus

requesting this Court order Respondent to issue a new sentencing entry. He alleges his

sentencing entry is void because Respondent failed to make the required findings prior

to imposing consecutive sentences.

      {¶2}    Respondent has in turn filed a motion to dismiss for failure to state a claim

upon which relief may be granted. Respondent argues the trial court lacks jurisdiction to

reconsider its own valid, final sentencing order. Respondent also argues any alleged

failure to make the required findings for consecutive sentences does not make the

sentence void. Rather, the Relator would have an adequate remedy at law by way of

appeal to challenge a sentencing error.

      {¶3}    “To be entitled to extraordinary relief in mandamus, [a relator] must

establish a clear legal right to the requested relief, a clear legal duty on the part of

[respondent] to provide it, and the lack of an adequate remedy in the ordinary course of

the law. State ex rel. Waters v. Spaeth, 131 Ohio St. 3d 55, 2012–Ohio–69, 960 N.E.2d
452, ¶ 6. An [a]ppeal is generally considered an adequate remedy sufficient to preclude

a writ of mandamus. Shoop v. State, 144 Ohio St. 3d 374, 2015–Ohio–2068, 43 N.E.3d
432, ¶ 8, citing State ex rel. Pressley v. Indus. Comm., 11 Ohio St. 2d 141, 228 N.E.2d
631 (1967), paragraph three of the syllabus.” State ex rel. Bradford v. Dinkelacker, 2016–

Ohio–2916, ¶¶ 5–6 (Ohio).

      {¶4}    On July 27, 2012, Relator was sentenced on four counts of Attempted

Pandering Sexually Oriented Matter Involving a Minor. He received 30 month prison
Delaware County, Case No. 15-93                                                           3


terms for each of his convictions which were ordered to be served consecutive to one

another for a total term of 120 months.

      {¶5}   Following his convictions, Relator filed his first appeal wherein he argued

his sentences should have merged. We affirmed his convictions and sentences. Relator

appealed to the Supreme Court who declined to accept jurisdiction over the appeal.

      {¶6}   Thereafter, Relator filed a motion with the trial court requesting resentencing

raising the same or similar arguments as are raised in the complaint at bar.

      {¶7}   Another appeal followed wherein, we explained a trial court lacks authority

to reconsider its own valid final judgment except where the sentence is void or where a

clerical error has occurred. State v. Morrison, 5th Dist. Delaware No. 15CAA070059,

2016-Ohio-1271. We held Relator’s sentence does not fall within either exception.

      {¶8}   We specifically found the arguments raised by Relator were outside the void

sentence exception, “[W]e hold appellant's motion for resentencing based on claims of

disproportionality and the overriding purposes of sentencing was properly rejected by the

trial court as outside the void sentence exception. . .” State v. Morrison, 5th Dist.

Delaware No. 15CAA070059, 2016-Ohio-1271, ¶ 14.

      {¶9}   Relator argues his sentence is void because the trial court failed to make

required findings prior to imposing consecutive sentences. We disagree.

      R.C. 2929.14(C)(4) provides,

             (4) If multiple prison terms are imposed on an offender for convictions of

      multiple offenses, the court may require the offender to serve the prison terms

      consecutively if the court finds that the consecutive service is necessary to protect

      the public from future crime or to punish the offender and that consecutive
Delaware County, Case No. 15-93                                                         4


       sentences are not disproportionate to the seriousness of the offender's conduct

       and to the danger the offender poses to the public, and if the court also finds any

       of the following:

              (a) The offender committed one or more of the multiple offenses while the

       offender was awaiting trial or sentencing, was under a sanction imposed pursuant

       to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-

       release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of one or

       more courses of conduct, and the harm caused by two or more of the multiple

       offenses so committed was so great or unusual that no single prison term for any

       of the offenses committed as part of any of the courses of conduct adequately

       reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime by

       the offender.

       {¶10} It is Relator’s contention that the trial court failed to make the required

findings as required by R.C. 2929.14, therefore, his sentence is void.       Relator has

provided no authority in support of this proposition.

       {¶11} “Alleged errors in consecutive sentencing do not render a sentence void.

The Supreme Court ‘has declined to find sentences void based on the court's failure to

comply with certain sentencing statutes, including the consecutive sentencing statute.’

State v. Butcher, 4th Dist. Meigs No. 14CA7, 2015–Ohio–4249, ¶ 27; State v. Holdcroft,

137 Ohio St. 3d 526, 2013–Ohio–5014, 1 N.E.2d 382, ¶ 8 (challenges to consecutive
Delaware County, Case No. 15-93                                                       5

sentences must be brought on direct appeal).” State v. Wilson, 11th Dist. Lake No. 2015-

L-067, 2015-Ohio-5465, ¶ 19.

      {¶12} We find Relator has or had an adequate remedy at law by way of appeal.

Relator could have raised the issue of improper consecutive sentences on appeal. The

only case cited by Relator, State v. Kalish, 120 Ohio St. 3d 23, 2008-Ohio-4912, 896
N.E.2d 124, arises from a sentence which was challenged on direct appeal and not

through the issuance of a writ of mandamus.

      {¶13} Because we have already determined Relator’s sentence is not void and

because Relator has or had an adequate remedy at law to challenge any sentencing

defect, a writ of mandamus will not issue. The motion to dismiss is granted.



By Delaney, J.

Farmer, P.J. and

Wise, J. concur.
[Cite as State ex rel. Morrison v. Gormley, 2016-Ohio-7512.]